TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-15-00682-CV



                                     In re Johnathan Johnson


                       ORIGINAL PROCEEDING FROM HAYS COUNTY



                             MEMORANDUM OPINION


               Johnathan Johnson filed a pro se petition for writ of habeas corpus complaining of his

expected mental-health commitment. However, Johnson has not shown himself entitled to habeas

corpus relief because there is no proof that he is being restrained. See Tex. R. App. P. 52.3(k)(1)(D).

               Accordingly, we deny Johnson’s petition.




                                               Jeff Rose, Chief Justice

Before Chief Justice Rose, Justices Pemberton and Field

Filed: November 19, 2015